Case 2:18-cv-07480-JAK-MRW Document 209 Filed 11/27/19 Page 1 of 3 Page ID #:5901



     1   PAUL A. LEVIN (State Bar No. 229077)
         MORTGAGE RECOVERY LAW GROUP LLP
     2   550 North Brand Boulevard, Suite 1100
     3   Glendale, California 91203
         TELEPHONE: (818) 630-7900
     4
         FASCIMILE: (818) 630-7920
     5   EMAIL: plevin@themrlg.com
     6
         ETAN MARK (admitted pro hac)
     7   DONALD J. HAYDEN (admitted pro hac)
     8   MARK MIGDAL & HAYDEN
         80 SW 8th Street, Suite 1999
     9   Miami, Florida 33130
    10   TELEPHONE: (305) 374-0440
         EMAIL: etan@markmigdal.com
    11
                 don@markmigdal.com
    12
    13   Attorneys for Plaintiffs

    14                     UNITED STATES DISTRICT COURT
    15           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

    16                                          CASE NO. 2:18-cv-07480-JAK (MRWx)
       PATRICIA RODGERS, JEFF
    17 RODGERS, IZAAR VALDEZ,                   [Related Case 2:13-cv-02488-BRO-RZ]
    18 and JENNIFER RIBALTA,                    APPLICATION FOR LEAVE TO FILE
    19         Plaintiffs,                      UNDER SEAL
    20
         vs.                                    Assigned for all purposes to the Honorable
    21
                                                John A. Kronstadt
    22 HERBALIFE INTERNATIONAL                  Courtroom 1B
    23 OF AMERICA, INC.,
    24    Defendant.
    25 ____________________________
    26
    27
    28

                              PLAINTIFFS' APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07480-JAK-MRW Document 209 Filed 11/27/19 Page 2 of 3 Page ID #:5902


                           APPLICATION TO FILE UNDER SEAL
     1
     2         Pursuant to Local Rule 79-5, Plaintiffs PATRICIA RODGERS,

     3 JEFF RODGERS, IZAAR VALDEZ, and JENNIFER RIBALTA ("Plaintiffs")
     4 hereby applies for leave of Court to file Exhibits 4 and 20 to the
     5 Amended Complaint [ECF No. 202] under seal. Exhibit 4 are PowerPoint
     6
       presentations used in “Nutrition Club trainings” for all distributors (third-party,
     7
       non-Herbalife employees). Exhibit 20 is draft PowerPoint presentation for
     8
     9 use at the 2015 Future President’s Team Retreat with comments from
    10 Herbalife corporate. Plaintiffs do not believe the documents are Confidential in
    11 any respect.
    12         Counsel for the parties in this matter were informed of Plaintiffs' intent
    13
         to seek leave to file Exhibits 4 and 20 under seal. See Declaration of Etan Mark
    14
         In Support of Application for Leave to File Under Seal, filed concurrently
    15
    16 herewith.      Specifically,      counsel       for      Defendant        HERBALIFE

    17 INTERNATIONAL OF AMERICA ("HERBALIFE") has asked that Plaintiffs
    18 file Exhibits 4 and 20 under seal.
    19         Plaintiffs respectfully request that the Court grant the Application to File
    20
         Under Seal Exhibits 4 and 20 to the Amended Complaint.
    21
    22        Executed this 27th day of November, 2019 at Los Angeles, California.

    23                                               Respectfully submitted,
                                                     Mark Migdal & Hayden
    24
                                                     By:/s/ Etan Mark
    25
                                                         Etan Mark, Esq.
    26                                                   Attorneys for Plaintiffs
    27                                                   Jeff Rodgers, Patricia Rodgers,
                                                         Jennifer Ribalta and Izaar Valdez
    28

                          PLAINTIFFS' APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07480-JAK-MRW Document 209 Filed 11/27/19 Page 3 of 3 Page ID #:5903




    1                                  SERVICE LIST
    2    Mark T. Drooks, Esq.
    3    mdrooks@birdmarella.com
         Paul S. Chan, Esq.
    4
         pchan@birdmarella.com
    5    Gopi K. Panchapakesan, Esq.
    6    gpanchapakesan@birdmarella.com
         BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    7    DROOKS, LINCENBERG & RHOW, P.C.
    8    1875 Century Park East, 23rd Floor
         Los Angeles, California 90067-2561
    9
         Telephone: (310) 201-2100
   10    Facsimile: (310) 201-2110
   11
         Attorneys for and Herbalife International of America, Inc.
   12
   13    Michael S. Catlett, Esq.
         michael.catlett@quarles.com
   14    Edward A. Salanga, Esq.
   15    edward.salanga@quarles.com
         Kevin D. Quigley, Esq.
   16
         kevin.quigley@quarles.com
   17    Brian A. Howie, Esq.
   18    brian.howie@quarles.com
         Zachary Scott Foster, Esq.
   19    zachary.foster@quarles.com
   20    QUARLES & BRADY LLP
         One Renaissance Square
   21    Two North Central Avenue
   22    Phoenix, AZ 85004−2391
         Telephone: (606) 229−5200
   23
   24    Attorneys for Florida Defendants
   25
   26
   27
   28

                         PLAINTIFFS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
